COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lisa Welcome v. Texas Roadhouse, Inc.

Appellate case number:    01-12-00317-CV

Trial court case number: 2009-13776

Trial court:              80th District Court of Harris County

        On January 9, 2014, the Court dismissed this appeal for lack of prosecution for failure to
timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing
appellant’s failure to file brief). Appellant, however, filed a pro se brief with the Clerk of this
Court on January 8, 2014. Accordingly, we withdraw our January 9, 2014 opinion and judgment,
and reinstate the cause on the Court’s docket. See Univ. of Tex. Health Sci. Ctr. v. Gutierrez, 237
S.W.3d 869, 870 (Tex. App.—Houston [1st Dist.] 2007, pet. denied) (withdrawing opinion and
judgment sua sponte within Court’s plenary power).

       Appellee’s brief, if any, is due to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Jim Sharp
                    Acting individually  Acting for the Court
                   Panel consists of Justices Jennings, Sharp, and Brown.


Date: January 23, 2014